                         Case 4:19-cr-00774-DC Document 1 Filed 11/08/19 Page 1 of 6


 i\0 91 (Rev. IIII I) Criminal Complailll
                                                                                                                     FILED
                                                                         Nov oB 2019
                                        UNITED STATES DISTRICT COURT CLERK us '
                                                                       for the                              ~~TERt~,~~~~~~
                                                            Western District of Texas                                         t!pt;;:y
                    United States of Am erica                             )
                                   v.                                     )
                                                                                                                     -3030
                       Thomas Alan Arthur
                                                                          )
                                                                          )
                                                                                  Case No.
                                                                                             P-l q      1
                                                                                                            _11"11
                                                                                                             1 't

                                                                          )
                                                                          )
                                                                          )
                               Defendam(s)


                                                      CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                       November 7, 2019               in the county of               Brewster         in the
        Western          D istrict o f - - --=T-=e:.:..:x.::.
                                                        a=.. s _ __   , the defendant(s) violated:

              Code Section                                                          Offense Description
 18   u.s.c. § 1462                                  Importation or transportation of obscene matters

 18 U.S.C. § 1466                                    Engaging in the business of selling or transferring obscene matter

 18 U.S .C. § 1466A                                  Obscene visual representations of the sexual abuse of children




          This criminal complaint is based on these facts:

See affidavit of FBI SA Jeremy Ewan, incorporated herein




          &!f Continued on the attached sheet.


                                                                                 ~ ~ --~     > £1plainam 's signature

                                                                                             Jeremy Ewan, Special Agent, FBI
                                                                                                      Primed name and JiJ/e

Sworn to before me and signed in my presence.


Date:     ( (/         ~ (;zo (Ci
                I          I                  f                                                 A, Judgej.l· sigfl(l/ure
                                                                                                   ~'.-"ftrc~
City and state:                             Alpine, Texas                                      U.S. Judge David B. Fannin
                                                                                                    ~rinted name and title
          Case 4:19-cr-00774-DC Document 1 Filed 11/08/19 Page 2 of 6



                                           AFFIDAVIT

       I, Jeremy Ewan, a Special Agent with the Federal Bureau of Investigation, being
duly sworn, hereby depose and state as follows:

    1. I am a Special Agent (SA) ofthe Federal Bureau of Investigation (FBI). I have
       served as an SA for the FBI since March, 2018. I am currently assigned to the
       FBI Resident Agency in Alpine, Texas, where I am responsible for conducting
       investigations of federal criminal violations. I have training and experience in the
       investigation of human trafficking and child pornography. I also have a Bachelor
       of Science degree in accounting and have extensive experience investigating
       frauds and other white collar crimes. Prior to working for the FBI, I was a sworn
       police officer in the state of Montana for 11 years. That time included five years
       at the Montana Department of Justice, where I investigated a variety of felony
       crimes, including homicides and other violent crimes. I am currently assigned to
       the investigation of Thomas Arthur. Specifically, he is accused of;

    2. Beginning at a date unknown, but at least by January 2005, and continuing to on
       or about November 7, 2019, in the Western District of Texas, and elsewhere,
       Thomas Arthur has been the owner and operator of a website, referred to herein as
       Website A, 1 that trafficks in text stories about the sexual abuse of children.

    3. On the homepage of Website A, it states that it is a "text only site, no pictures."
       The site charges subscribers a fee to access what it claims are more than 25,000
       stories by more than 2,200 authors. The site lists a copyright on the bottom of its
       homepage indicating that it has been active since 1996. Most of the stories on the
       site graphically describe instances of rape, incest, and adults sexually abusing
       children. Regular subscriptions are advertised at $1 0 per month, $25 for three
       months, $50 for six months or $90 per year. Subscribers are required to provide
       an email address and a method of payment when registering for an account.

    4. The site offers free or reduced-price subscriptions for users who submit stories.
       Authors are required to submit a minimum number of stories and wait at least one
       month before they are granted complimentary access. The instructions state that
       an author must submit "25K" for complimentary access. From the context of the
       statement and the length of most of the stories, I believe the instructions refer to
       25,000 words of content. Instructions posted on the site inform authors that they
       should write the stories under a penname, and that for privacy, they should choose
       a penname that does not match any other online profiles they use. The site
       instructs authors that all genres of erotic stories are permitted. It also instructs
       writers to put abbreviated codes with the title of their stories so readers can search
       for topics that interest them (e.g., "inc" for incest or "ped" for pedophile).


1
 The actual name of the website is known to law enforcement, but because some ofthe users of the website
are still under investigation, it will be referred to as Website A so as not to jeopardize the ongoing
investigation.
     Case 4:19-cr-00774-DC Document 1 Filed 11/08/19 Page 3 of 6



5. Between September 24, 2019 and October 24, 2019, in an undercover capacity,
   FBI agents accessed Website A using the credentials of a paid subscriber, who
   gave the FBI permission to use his credentials.

6. On October 24, 2019, I downloaded five stories from Website A. Copies of those
   stories were attached as SEALED Exhibits 1-5 to the Search Warrant authorized
   by the Honorable District Judge David Counts and hereby incorporated by
   reference. While downloading stories to attach as exhibits, I observed that
   subscribers are able to browse the website's most popular stories of the past day. I
   browsed those stories and observed that they all involved the sexual abuse of a
   child.

7. Although the stories on Website A are accompanied by disclaimers stating that
   they are fictional, they are frequently written in the first person and depict acts of
   child sex abuse that are within the realm of possibility. One author described
   traveling to various public beaches and abducting children. Others wrote about
   child sex abuse by parents, teachers and other figures of authority.

8. Although Website A features numerous disclaimers indicating that all of the
   stories are fictional, a significant percentage of the subscribers I have identified so
   far have prior convictions for sex crimes against children. Thus far, I have
   positively identified approximately 19 Website A subscribers through a
   combination of bank records and FBI databases. Of those, nine were registered
   sex offenders for either child sex abuse, child pornography or both. Another is
   currently awaiting trial in a Utah state court for possessing child pornography and
   sexually abusing a child. Another was identified as a suspect in a 2007 FBI
   investigation into an online child pornography ring.

9. I identified nine instances between 2004 and 2018 where the FBI was
   investigating a subject for child pornography and found that the subject accessed
   Website A. Eight of the subjects were eventually convicted of child pornography
   offenses and the ninth committed suicide after indictment.

10. Website A authors publish stories under usemames. A review of those usernames
    showed that many of them were the same as or similar to usernames that appeared
    in unrelated FBI investigations into child pornography and child sex abuse on
    other internet forums or peer-to-peer networks. From my training and experience,
    I know that it is common for traders of child pornography to use the same or
    similar usernames across a variety of online platforms.

11. Each author on Website A has his/her own author page. On one author's page, I
    observed a drawing of what appeared to be a naked prepubescent female
    masturbating. The drawing depicted the child's breasts and genitals in graphic
    detail. Next to the drawing, the author wrote: "Welcome to my webpage. I
    specialize in stories about little girls having sex ... "
     Case 4:19-cr-00774-DC Document 1 Filed 11/08/19 Page 4 of 6



12. The National Center for Missing and Exploited Children (NCMEC) operates the
    CyberTipline. The CyberTipline collects reports from internet service providers
    and the general public about the sexual exploitation of children on the internet. I
    contacted NCMEC and was advised that the CyberTipline has received more than
    40 reports involving Website A since 2000.

13. On October 23,2019, in an undercover capacity, I accessed Website A as a
    prospective user on the publicly available page, and observed a link to submit
    questions about account access. I submitted a question and received an emailed
    response later that day. The email originated from Thomas Arthur's IP address at
    his home in Alpine, Texas.

14. In 2008, law enforcement conducted a forensic analysis on the electronic devices
    of a Website A author. That analysis revealed multiple email communications in
    2005 and 2006 between that author and a person using the same email address
    that responded to my question on October 23, 2019.

15. There are multiple facts that demonstrate that Thomas Arthur was using the
    Website A email address during the exchange of emails in 2005/2006. For
    example, all of the emails from Website A host email address account are signed
    "Tom". Additionally, an email on January 27,2005 from "Tom" stated: "I am
    married"; "I am about to turn 50 next year"; and "I've been married now for some
    18mos." Thomas Arthur was born in May 1956, which would mean he turned 50
    in May 2006. Additionally, as noted above, Thomas and Sandra Arthur appear to
    be married, though no official records are known. It is unclear when they began
    holding themselves out to the public as married. Finally, in a January 28, 2005
    email, "Tom" stated, "I still live in this 35yo 850sqft house sitting on $1 00/acre
    land." The tax assessor records for Thomas Arthur's residence in Alpine show the
    house has 800 square feet. It does not list a year built.

16. Records fr~m the Texas Workforce Commission and the Arthurs' financial
    institutions showed that both Thomas Arthur and his wife claim to be self-
    employed computer consultants. I reviewed accounts from two different banks
    and did not observe paychecks deposited at either institution nor did I see
    payments for what appeared to be computer consulting work.

17. Thomas Arthur deposited checks and money orders totaling between
    approximately $600 and $1,500 per month between 2016 and 2019. Thomas
    Arthur also received substantial transfers from an account that received deposits
    from a company that processed credit and debit card transactions. Thomas Arthur
    received between $10,000 and $13,000 each month in card sales in 2018 and
    2019.

18. On November 7, 2019, agents with the FBI, Texas Department of Public Security,
    and Homeland Security executed a search warrant on the property of Thomas and
    Sandra Arthur located at 1250 and 1260 Angel Road, Alpine, Texas 79830.
     Case 4:19-cr-00774-DC Document 1 Filed 11/08/19 Page 5 of 6




19. On November 7, 2019, FBI SA Clay Trant and Texas Department of Public
    Safety Trooper Derek Pearson attempted to interview Thomas Arthur. Arthur
    initially declined to speak with agents, but later reinitiated contact. Arthur agreed
    to speak with Trant and Pearson after being advised of his Miranda warnings.
    Arthur told agents that he operates the websites Website A and slutgirls4u.com.
    These websites are his sole sources of income. He does not have any employees
    and operates the websites himself. He stated he has over 800 subscribers to
    Website A and each subscriber is charged approximately $20 for a subscription.
    Website A has subscribers in foreign countries, and Arthur also publishes stories
    on Website A in foreign languages. Subscribers submit stories electronically to
    Website A for publication. Arthur publishes almost all of the stories he receives
    from his subscribers. The only circumstances under which he would not publish a
    story received from a Website A subscriber would be if the content of the story
    did not relate to erotica, the story did not make sense, or the story contained too
    many grammatical or punctuation errors. Most of the stories Arthur receives
    relate to child erotica. He acknowledged that the subscribers to Website A may
    have drawings on their author pages depicting children engaging in sexual acts,
    but he claimed these images were art.

20. Therefore, I believe there is probable cause that Thomas Arthur:
       a. by operating Website A, has trafficked obscene stories about the sexual
           abuse of children, in violation of 18 U.S.C. § 1462;
       b. has engaged in the business of selling and transferring obscene material,
           namely stories about the sexual abuse of children, via Website A, in
           violation of 18 U.S.C. § 1466;
       c. possessed with intent to distribute, a visual depiction, including a drawing,
           that depicts a minor engaging in sexually explicit conduct and is obscene,
           in violation of 18 U.S.C. § 1466A(a).

21. I contacted AUSA Monica Morrison and AUSA Austin M. Berry, who authorized
    these charges.

22. A conviction for a violation of:

       a. 18 U.S.C §§ 1462 or 1466 carries a maximum term of5 years
          imprisonment; a term of supervised release not to exceed 1 year; a
          $250,000 fine and a $100 special assessment;
       b. 18 U.S.C. § 1466A(a) carries a minimum mandatory term of 5 years
          imprisonment, not to exceed 20 years; a 5-year minimum mandatory term
          of supervised release, up to life; a $250,000 fine, and a $1 00 special
          assessment.
       Case 4:19-cr-00774-DC Document 1 Filed 11/08/19 Page 6 of 6



Respectfully submitted,




                                              Special Agent

                                              Federal Bureau of Investigation




Subscribed and sworn to before me on   _,tJ
                                         ~·-=. .DOL. 'Y:!._,.~. J!:?=---' ~   9




                                                  David B. Fannin

                                                  United States Magistrate Judge

                                                  Western District ofTexas
